Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cegnar (US 20190204175 A1) .
	Regarding Claim 1, Cegnar discloses an inflatable paddle board (paragraph 21), comprising an inflatable paddle board body, wherein the inflatable paddle board also comprises an air pressure detection device and an air pressure display device, wherein the air pressure detection device is configured to detect air pressure in an air chamber of 


Regarding Claim 2, Cegnar discloses inflatable paddle board according to claim 1, wherein the air pressure display device is mechanically connected with the air pressure detection device; the air pressure display device (Element 120) and the air pressure detection device (Element 106) form an integrated mechanical air pressure meter (Fig 4.); the air pressure sensitive element is an internal structure of 
It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the digitial plate for a dial with a gauge.  The motivation to modify Cegnar is that digital and mechanical gauges are well-known substitutes, and dials do not require periodic battery changes when you use the gauge for the first time in six months and all you want to do is go paddle boarding, but instead you are searching through boxes of junk trying to find that spare battery that may or may not be dead too.

Regarding Claim 3, Cegnar discloses an inflatable paddle board according to claim 1, wherein the air pressure display device comprises a receiving module (Element 110) and a display screen (Element 101, Fig. 3); the air pressure sensitive element is an air pressure sensor, and 

Regarding Claim 4, Cegnar discloses an inflatable paddle board according to claim 3, wherein the communication connection between the receiving module and the air pressure sensor is a wired connection (See Fig. 7.); the receiving module and the display screen are disposed in the accommodating cavity, and the display screen is exposed out of the upper surface of the casing and is in sealing and connection with the casing. (See Fig. 4.)

Regarding Claim 5, Cegnar discloses an inflatable paddle board according to claim 3, wherein the communication connection between the receiving module and the air pressure sensor is a wireless connection; and the air pressure display device and the air pressure detection device are in split type arrangement. (See Fig. 11, see paragraph 66.)


Claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Cegnar (US 20190204175 A1) in view of Dahlgren (US 6199823 B1)
Regarding Claim 7, Cegnar discloses an inflatable paddle board according to claim 1, wherein the casing comprises an upper casing and a lower casing, and the accommodating cavity is formed in the upper casing (corresponds to unlabeled casing supporting element 126 in Fig. 4.); one end of the lower casing (Corresponds to 151 in Fig. 10) is open and sleeves the upper casing; the lower surface of the edge of the upper casing and the upper surface of the open edge of the lower casing are oppositely provided with step-shaped structure meshing with each other (ridges are shown on Element 151); the edges of both the upper casing and the lower casing are matched with each other to clamp a material piece (Element 154) around the open hole; the periphery of the edge of the upper casing is in sealing and connection with the inflatable paddle 
Dahlgren discloses wherein a filter is used on air inlets to prevent particulate matter from reaching sensitive equipment. (Fig. 19)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a filter through hole of Cegnar such that it comprises a plurality of holes.  The motivation to modify Cegnar is to prevent particulate matter from reaching sensitive equipment.

Regarding Claim 8, Cegnar in view of Dahlgren discloses inflatable paddle board according to claim 7 that includes a sealing gasket (Element 126 ) in at least one embodiment, but does not explicitly disclose wherein a sealing gasket is also disposed between the 
It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a gasket disposed between the upper casing and the lower casing. The motivation to provide a better seal between components to prevent escape of the air.

Regarding Claim 9, Cegnar in view of Dahlgren discloses the inflatable paddle board according to claim 7, wherein the through holes are correspondingly provided with filter screens. (See combination proposed in the rejection of Claim 8.)

Regarding Claim 10, Cegnar in view of Dahlgren discloses the inflatable paddle board according to claim 7, but does not explicitly disclose wherein the inflatable paddle board is made of a wire drawing material. (Examiner believes this is a bad translation of what in English is called “drop stitch material.”  Please double-check with client.)


Response to Arguments
Applicant's arguments filed 24 Dec 2020 have been fully considered but they are not persuasive. 
	Applicant argues the prior art of Cegnar fails to disclose "the periphery of the casing [of an inflatable paddle board] is in sealing and connection with the inflatable paddle board body, and a portion of the casing extending into the air chamber is provided with a plurality of through holes; an air pressure sensitive element configured to sense the air pressure is fixedly disposed in the accommodating cavity [of the casing], and a ventilation pipe connected with the through holes and the air pressure sensitive element is also disposed in the accommodating cavity, to form a channel for guiding gas in the air chamber to the air pressure sensitive element."  This is true.  It’s because Applicant’s 
	Regarding Claim 7, Applicant argues the prior art lacks “step shaped structure”.  Applicant neglected to attempt to define what makes a “step shape”.  Examiner’s position is that a corner with a vertical surface and a horizontal surface has the shape of a step as show in Fig. 10 (also shown in provisional Fig. 5 in the priority document.)  Examiner is not persuaded that the Fig. 10 does not show a step shaped structure.
	Regarding Claim 9, Applicant argues that it is inconsistent that a filter can both have through holes and through holes provided with filters.  Examiner disagrees.  Filters by definition are composed of through holes.  The claimed properties of the through holes do not 
	Examiner agrees that claim 6’s display device as a mobile phone or smart watch is not explicitly disclosed by the provisional filing.  Examiner withdraws the rejection. 

Allowable Subject Matter
Claim 6 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        24 March 2021